DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the first inner cylindrical member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47-49, 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commins (US2006/0133912).
For claim 47, Commins discloses a slack absorber assembly (fig. 8A-B) for a hold down system, comprising: a first rigid member (102, 104) including a first portion and a second portion, the rigid member including an opening (106) between the first portion and the second portion for a tie-rod (16) to extend therethrough, the first rigid member for being attached to the tie-rod; and a first spring (124) being configured to push against a wall member (116) and the first portion of the first rigid member (104) to lift the first rigid member upwardly with the tie-rod when slack develops in the tie-rod, the first spring being disposed laterally to one side of the opening.
For claim 48, Commins discloses that the first spring (124) is operably attached to the first rigid member.
For claim 49, Commins discloses that the first spring is disposed around a first outer cylindrical member (fig. 8B, 126).
For claim 57, Commins discloses that the wall member includes a bottom plate (116).
For claim 58, Commins discloses that a second rigid member (12) is disposed below the first spring (124).

Claim(s) 47-49, 52-54, 57-61, 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriegel (US Patent No. 2,595,084).
For claim 47, Kriegel discloses a slack absorber assembly (fig. 1A) ‘for a hold down system’ (intended use recitation treated in accordance with MPEP 2114), comprising: a first rigid member (2) including a first portion and a second portion, the rigid member including an opening between the first portion and the second portion for a tie-rod (34) to extend therethrough, the rigid member for being attached to the tie-rod; and a first spring (left 17) being ‘configured to’ (intended use recitation treated in accordance with MPEP 2114, the spring is capable of performing the intended use because of its elastic properties) push against a wall member (3) and the first portion of the first rigid member to lift the first rigid member upwardly with the tie-rod when slack develops in the tie-rod (the spring has elastic properties that can lift the first rigid member when nuts 35 are not present), the first spring being disposed laterally to one side of the opening.
For claim 48, Kriegel discloses that the first spring is operably attached to the first rigid member (2, via the bolt).
For claim 49, Kriegel discloses that the first spring is disposed around a first outer cylindrical member (left spring, bolt).
For claim 52, Kriegel discloses a second spring (right spring) configured to push against the wall member and the second portion of the first rigid member to take up slack in the tie-rod.
For claim 53, Kriegel discloses that the second spring is operably attached to the first rigid member (2, via the bolt).
For claim 54, Kriegel discloses that the second spring is disposed around a second outer cylindrical member (right spring, bolt).
For claim 57, Kriegel discloses that the wall member includes a bottom plate (3).
For claim 58, Kriegel discloses a second rigid member (3) is disposed below the first spring.
For claim 59, Kriegel discloses a slack absorber assembly (fig. 1A) ‘for a hold down system’ (intended use recitation treated in accordance with MPEP 2114), comprising: a first rigid member (2) including a first portion and a second portion, the rigid member including a first opening between the first portion and the second portion for a tie-rod (34) to extend therethrough, the first rigid member for being supported on a wall member; a second rigid member (3) spaced from the first rigid member, the second rigid member including a third portion and a fourth portion, the second rigid member including a second opening between the third portion and the fourth portion for a tie-rod to extend therethrough, the second rigid member for being attached to the tie-rod; and a first spring (left 17) disposed between the first portion and the third portion, the first spring being disposed laterally to one side of the opening, the first spring being ‘configured to’ (intended use recitation treated in accordance with MPEP 2114, the spring is capable of performing the intended use because of its elastic properties) push against the first rigid member and the second rigid member to lift the second rigid member upwardly with the tie-rod when slack develops in the tie-rod.
For claim 60, Kriegel discloses that the first spring is operably attached to the first rigid member (2, via the bolt).
For claim 61, Kriegel discloses that the first spring is disposed around a first outer cylindrical member (left spring, bolt).
For claim 64, Kriegel discloses a second spring (right spring) disposed between the second portion and the fourth portion, the second spring being ‘configured to’ push against the first rigid member (2) and the second rigid member (3) to take up slack in the tie-rod; and the second spring is operably attached to the first rigid member.


Allowable Subject Matter
Claims 65-67 are allowed.
Claims 50, 55-56, 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a slack absorber assembly having all the limitations present in claims 47 and 50.

Response to Arguments
In response to the argument that the top plate of Kriegel is fixed to the head portion and therefore claims 47 and 59 are not anticipated by the cited references, the examiner argues that the applicant is merely claiming that the first spring is ‘configured to’ push against a wall member. The examiner argues that the phrase ‘configured to’ is an intended use phrase and if the element is capable or suited to perform the intended use, it meets the claimed limitations. The spring of Kriegel is configured to push against the wall member and the first portion of the first rigid member when the top plate is not fixed to the head portion of the prior art (it is elastic), therefore the spring of the prior art meets the claimed limitation.
All other arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633